Exhibit 10.3.4


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Agreement”) is made and entered into this 4th day of October, 2017, by
and among WHITE EAGLE ASSET PORTFOLIO, LP, a Delaware limited partnership (the
“Borrower”), IMPERIAL FINANCE & TRADING, LLC, a Florida limited liability
company (“Imperial”), LAMINGTON ROAD BERMUDA LTD., a Bermuda company (“the
Portfolio Manager”), CLMG CORP., a Texas corporation, as Administrative Agent
(in such capacity, the “Agent”), and LNV CORPORATION., a Nevada corporation, as
Lender (in such capacity, the “Lender”).
WITNESSETH:
A.    The Borrower, Imperial, the Portfolio Manager, the Agent and the Lender
are parties to that certain Second Amended and Restated Loan and Security
Agreement, dated as of January 31, 2017 (the “Loan Agreement”). Capitalized
words and terms used herein, but not defined herein, have the meanings set forth
in the Loan Agreement.
B.    The Borrower, Imperial and the Portfolio Manager have requested that the
Agent and the Lender agree to amend the definition of Cash Flow Sweep Percentage
set forth in Annex I to the Loan Agreement as set forth herein.
NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged and confessed by
each of the parties hereto, the parties hereto hereby agree as follows:
1.
The definition of Cash Flow Sweep Percentage set forth in Annex I to the Loan
Agreement is replaced in its entirety by the following definition:

““Cash Flow Sweep Percentage” means, with respect to any Distribution Date, (i)
if such Distribution Date occurs prior to December 28, 2025, and (w) the LTV is
greater than sixty-five percent (65%), one-hundred percent (100%), (x) the LTV
is less than or equal to sixty-five percent (65%) but greater than fifty percent
(50%), seventy percent (70%), (y) the LTV is less than or equal to fifty percent
(50%) but greater than thirty-five percent (35%), fifty-five percent (55%) or
(z) the LTV is less than or equal to thirty-five percent (35%), forty-five
percent (45%); provided that if (a) EMG failed to maintain a Cash Interest
Coverage Ratio of at least 2.0:1 at any time during the immediately preceding
calendar quarter (with respect to the calendar quarter ending September 30,
2017, excluding the period of time commencing on July 1, 2017 and ending on July
28, 2017) or (b) EMG fails to take steps to improve its solvency in a manner
acceptable to the Required Lenders (as determined in their


DOC ID - 26661100.4
1
 




--------------------------------------------------------------------------------




sole and absolute discretion), then the Cash Flow Sweep Percentage shall equal
one-hundred percent (100%) and (ii) if such Distribution Date occurs on or after
December 28, 2025, one-hundred percent (100%).”
2.
AS A MATERIAL INDUCEMENT TO THE LENDER AND THE AGENT TO ENTER INTO THIS
AGREEMENT, THE BORROWER, IMPERIAL AND THE PORTFOLIO MANAGER, EACH ON BEHALF OF
ITSELF AND ITS SUCCESSORS, ASSIGNS, LEGAL REPRESENTATIVES AND CONSTITUENTS
(WHETHER OR NOT A PARTY HERETO) (BORROWER, IMPERIAL, THE PORTFOLIO MANAGER AND
SUCH SUCCESSORS, ASSIGNS, LEGAL REPRESENTATIVES AND CONSTITUENTS BEING REFERRED
TO HEREIN COLLECTIVELY AND INDIVIDUALLY, AS “OBLIGORS, ET AL.”), HEREBY FULLY,
FINALLY AND COMPLETELY RELEASE AND FOREVER DISCHARGE THE LENDER, THE AGENT AND
THEIR RESPECTIVE AFFILIATES AND EACH OF THE LENDER’S, THE AGENT’S AND EACH SUCH
AFFILIATE’S RESPECTIVE OWNERS, SUCCESSORS, ASSIGNS, SUBSIDIARIES, PARENTS,
OFFICERS, SHAREHOLDERS, DIRECTORS, EMPLOYEES, ATTORNEYS AND AGENTS, PAST,
PRESENT AND FUTURE, AND THEIR RESPECTIVE HEIRS, PREDECESSORS, SUCCESSORS AND
ASSIGNS (COLLECTIVELY AND INDIVIDUALLY, “LENDER, ET AL.”) OF AND FROM ANY AND
ALL CLAIMS, CONTROVERSIES, DISPUTES, LIABILITIES, OBLIGATIONS, DEMANDS, DAMAGES,
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES), DEBTS,
LIENS, ACTIONS AND CAUSES OF ACTION OF ANY AND EVERY NATURE WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, ANY THEREOF RELATING TO THE LOAN AGREEMENT, AND
WAIVE AND RELEASE ANY DEFENSE, RIGHT OF COUNTERCLAIM, RIGHT OF SET-OFF OR
DEDUCTION TO THE PAYMENT OF THE INDEBTEDNESS EVIDENCED BY THE LENDER NOTE AND/OR
ANY OTHER TRANSACTION DOCUMENT WHICH OBLIGORS, ET AL. NOW HAVE OR MAY CLAIM TO
HAVE AGAINST LENDER, ET AL., OR ANY THEREOF, ARISING OUT OF, CONNECTED WITH OR
RELATING TO ANY AND ALL ACTS, OMISSIONS OR EVENTS OCCURRING PRIOR TO THE
EXECUTION OF THIS AGREEMENT.

THE BORROWER, IMPERIAL AND THE PORTFOLIO MANAGER HEREBY ACKNOWLEDGE, REPRESENT
AND WARRANT TO THE LENDER AND THE AGENT THAT THEY AGREE TO ASSUME THE RISK OF
ANY AND ALL UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES AND CLAIMS WHICH
ARE RELEASED BY THE PROVISIONS HEREOF IN FAVOR OF LENDER, ET AL., AND WAIVE AND
RELEASE ALL RIGHTS AND BENEFITS WHICH THEY MIGHT OTHERWISE HAVE UNDER ANY
FEDERAL, STATE OR LOCAL LAW OR STATUTE WITH REGARD TO THE


DOC ID - 26661100.4
2
 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, by
and among WHITE EAGLE ASSET PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC,
LAMINGTON ROAD BERMUDA LTD., CLMG CORP., and LNV CORPORATION.



--------------------------------------------------------------------------------




RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES OR CLAIMS.
THE BORROWER, IMPERIAL AND THE PORTFOLIO MANAGER ACKNOWLEDGE THAT THEY HAVE READ
AND UNDERSTAND EACH OF THE PROVISIONS OF THIS RELEASE. THE BORROWER, IMPERIAL
AND THE PORTFOLIO MANAGER FULLY UNDERSTAND THAT THIS RELEASE CONSTITUTES A
GENERAL RELEASE, AND THAT IT HAS IMPORTANT LEGAL CONSEQUENCES. THE BORROWER,
IMPERIAL AND THE PORTFOLIO MANAGER UNDERSTAND AND CONFIRM THAT THEY ARE HEREBY
RELEASING ANY AND ALL RELEASED CLAIMS THAT ANY MAY INDIVIDUALLY HAVE AS OF THE
DATE HEREOF. THE BORROWER, IMPERIAL AND THE PORTFOLIO MANAGER HEREBY ACKNOWLEDGE
THAT THEY HAVE HAD A FULL AND FAIR OPPORTUNITY TO OBTAIN A LAWYER’S ADVICE
CONCERNING THE LEGAL CONSEQUENCES OF THIS RELEASE AND WAIVER.
3.
As an additional material inducement to the Lender and the Agent to enter into
this Agreement and to amend certain provisions of the Loan Agreement as provided
herein, the Borrower, Imperial and the Portfolio Manager hereby represent and
warrant to, and agree with, the Lender and the Agent that, as of the date
hereof:

(a)
the Transaction Documents, as amended hereby, are in full force and effect and
none of Borrower, Imperial or the Portfolio Manager has any defense,
counterclaim or offset to the payment or performance of any of such party’s
obligations in regard to the Advances or any of the Transaction Documents, as
amended hereby, and the Liens created and granted by the Transaction Documents
continue unimpaired and of first priority and secure all existing and future
obligations owed to the Lender and/or the Agent in regard to the Advances;

(b)
the representations and warranties of the Borrower, Imperial and the Portfolio
Manager set forth in the Transaction Documents are true and correct in all
material respects as of the date hereof and are hereby reaffirmed as if such
representations and warranties had been made on the date hereof (except to the
extent any of such representations or warranties expressly relate to an earlier
date, in which case, each of the Borrower, Imperial and the Portfolio Manager
reaffirms each such representation and warranty as of such earlier date) and
shall continue in full force and effect; and

(c)
this Agreement constitutes the legal, valid and binding obligation of the
Borrower, Imperial and the Portfolio Manager, enforceable against the Borrower,
Imperial and the Portfolio Manager in accordance with the terms hereof.



DOC ID - 26661100.4
3
 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, by
and among WHITE EAGLE ASSET PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC,
LAMINGTON ROAD BERMUDA LTD., CLMG CORP., and LNV CORPORATION.



--------------------------------------------------------------------------------




The representations and warranties of the Borrower, Imperial and the Portfolio
Manager contained in this Agreement and in the Transaction Documents shall
survive the consummation of the transactions contemplated by this Agreement.
4.
In addition to the documents, instruments and acts described in this Agreement
and which are to be executed and/or delivered and/or taken pursuant to this
Agreement, the Borrower, Imperial and the Portfolio Manager shall execute and
deliver, and/or cause to be executed and delivered, from time to time upon
request by the Agent such other documents and instruments, and take such other
action, as the Agent may reasonably request or require to more fully and
completely evidence and carry out the transactions contemplated by this
Agreement.

5.
The Borrower, Imperial and the Portfolio Manager hereby affirm, confirm, ratify,
renew and extend the debts, duties, obligations, liabilities, rights, titles,
security interests, Liens, powers and privileges created or arising by virtue of
the Transaction Documents, as amended hereby, until all of the Advances and all
other Obligations have been paid and performed in full. The Borrower confirms
that it is fully, unconditionally liable for the payment and performance of the
Advances as provided in the Transaction Documents and that neither the Agent nor
the Lender has released, forgiven, discharged, impaired, waived or relinquished,
and the Agent and the Lender do not hereby release, forgive, discharge, impair,
waive or relinquish any rights, titles, interests, Liens, security interests,
Collateral, parties, remedies or any other matter with respect to the Advances
or any of the Transaction Documents, but rather the Agent and the Lender are
expressly retaining and reserving the same to their fullest extent.

6.
Except as expressly amended hereby, all the terms, provisions, debts, duties,
Obligations, liabilities, representations, warranties, rights, titles, security
interests, Liens, powers and privileges existing by virtue of the Transaction
Documents shall be and continue in full force and effect and are hereby
acknowledged by the Borrower, Imperial and the Portfolio Manager to be legal,
valid, binding and enforceable in accordance with their terms.

7.
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York and the laws of the United States
applicable to transactions within New York, exclusive of any laws relating to
conflicts of law that would require the application of the laws of any other
jurisdiction.

8.
This Agreement shall constitute a Transaction Document and shall be binding upon
the parties hereto and their respective successors and assigns. Nothing
contained herein shall act to amend or modify any of the provisions of the
Transaction Documents which restrict or prohibit assignment or transfer.

9.
Neither this Agreement nor any provision of any of the other Transaction
Documents may be waived, modified or amended, except by an instrument in writing
signed by the party against which the enforcement of such waiver, modification
or amendment is sought, accompanied by the prior written consent of the Agent,
and then only to the extent set forth in such instrument.



DOC ID - 26661100.4
4
 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, by
and among WHITE EAGLE ASSET PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC,
LAMINGTON ROAD BERMUDA LTD., CLMG CORP., and LNV CORPORATION.



--------------------------------------------------------------------------------




10.
This Agreement constitutes the entire agreement between the parties in regard to
the amendment of the Loan Agreement effected hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






DOC ID - 26661100.4
5
 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, by
and among WHITE EAGLE ASSET PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC,
LAMINGTON ROAD BERMUDA LTD., CLMG CORP., and LNV CORPORATION.



--------------------------------------------------------------------------------


    




11.
This Agreement may be signed in multiple counterparts and each shall be deemed
to be an original, and the facsimile transmission of executed counterpart
agreements shall be deemed to be an originally executed agreement; provided that
executed original documents are provided to the parties promptly following such
facsimile transmission.

12.
The Borrower agrees to pay and/or reimburse the Agent and the Lender for all
costs and expenses incurred by the Agent and/or the Lender in regard to the
amendment of the Loan Agreement effected hereby.

EXECUTED as of the day and year first above written.
WHITE EAGLE ASSET PORTFOLIO, LP, as Borrower
By: White Eagle General Partner, LLC, its General Partner
By: /s/ Jason Sutherland
Name: Jason Sutherland 
Title: Vice President
 
IMPERIAL FINANCE & TRADING, LLC,
as Initial Servicer, Initial Portfolio Manager and Guarantor
 
By: /s/ Miriam Martinez 
Name: Miriam Martinez 
Title: CFO



DOC ID - 26661100.4
6


 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, by
and among WHITE EAGLE ASSET PORTFOLIO, LP, IMPERIAL FINANCE AND TRADING, LLC,
LAMINGTON ROAD BERMUDA LTD., CLMG CORP., and LNV CORPORATION.

--------------------------------------------------------------------------------






LAMINGTON ROAD BERMUDA LTD.,
as Portfolio Manager
 
By: /s/Jason Sutherland 
Name: Jason Sutherland 
Title: Vice President
 
LENDER:
LNV CORPORATION
 
By: /s/ Jacob Cherner
Name: Jacob Cherner 
Title: Executive Vice President
 
ADMINISTRATIVE AGENT:
CLMG CORP.
 
By: /s/ James Erwin 
Name: James Erwin 
Title: President





DOC ID - 26661100.4
7
 



FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, by
and among WHITE EAGLE ASSET PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC,
LAMINGTON ROAD BERMUDA LTD., CLMG CORP., and LNV CORPORATION.